

117 HR 4225 IH: 3D Printed Gun Safety Act of 2021
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4225IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Deutch (for himself, Mr. Schneider, Ms. Wasserman Schultz, Mrs. Carolyn B. Maloney of New York, Ms. Blunt Rochester, Mr. Cárdenas, Mr. Casten, Ms. Castor of Florida, Ms. Chu, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Connolly, Mr. Crist, Mr. Danny K. Davis of Illinois, Ms. Dean, Mrs. Demings, Mr. DeSaulnier, Mr. Beyer, Mr. Espaillat, Mr. Evans, Mr. Huffman, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Keating, Ms. Kelly of Illinois, Mr. Khanna, Ms. Lee of California, Mr. Lowenthal, Mr. Sean Patrick Maloney of New York, Ms. Meng, Ms. Norton, Mr. Payne, Mr. Peters, Mr. Quigley, Mr. Raskin, Mr. Grijalva, Miss Rice of New York, Mr. Ruppersberger, Mr. Soto, Ms. Spanberger, Mr. Suozzi, Ms. Titus, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 44 of title 18, United States Code, to prohibit the distribution of 3D printer plans for the printing of firearms, and for other purposes.1.Short titleThis Act may be cited as the 3D Printed Gun Safety Act of 2021.2.FindingsCongress finds the following:(1)Three dimensional, or 3D printing, involves the programming of a 3D printing machine with a computer file that provides the schematics for the item to be printed.(2)Recent technological developments have allowed for the 3D printing of firearms and firearm parts, including parts made out of plastic, by unlicensed individuals in possession of relatively inexpensive 3D printers.(3)Because 3D printing allows individuals to make their own firearms out of plastic, they may be able to evade detection by metal detectors at security checkpoints, increasing the risk that a firearm will be used to perpetrate violence on an airplane or other area where people congregate.(4)The availability of online schematics for the 3D printing of firearms and firearm parts increases the risk that dangerous people, including felons, domestic abusers, and other people prohibited from possessing firearms under Federal law, will obtain a firearm through 3D printing.(5)On June 7, 2013, an assailant used a gun he had constructed by himself to kill his father, brother, and 3 other people at Santa Monica College in California. The person had failed a background check when he tried to purchase a gun from a licensed gun dealer. The gun he used was made from an unfinished AR–15-style receiver, similar to a receiver that can now be made with a 3D printer.(6)Firearms tracing is a powerful investigative tool. When law enforcement agencies recover firearms that have been used in crimes, the agencies work with the Bureau of Alcohol, Tobacco, Firearms, and Explosives to trace these firearms to their first retail purchaser. The agencies can use that information to investigate and solve the crimes. In 2019 alone, the Bureau of Alcohol, Tobacco, Firearms, and Explosives traced and recovered 269,250 firearms.(7)Firearms tracing depends on the ability to identify firearms based on their serial number. Traditionally, when a firearm is manufactured domestically or imported from abroad, it is engraved with a serial number and markings that identify the manufacturer or importer, make, model, and caliber, and are unique to the firearm. Firearms made by unlicensed individuals with 3D printers, however, do not contain genuine serial numbers.(8)Criminals seek firearms without serial numbers because they cannot be traced. In July 2018, the Los Angeles Police Department completed a 6-month-long investigation that resulted in the seizure of 45 firearms, some of which had been assembled without serial numbers in order to be untraceable. If the schematics for 3D printing firearms and firearm parts are available online, people intending to commit gun crimes may create similarly untraceable firearms in order to avoid accountability for these crimes.(9)Interstate gun trafficking, including the trafficking of untraceable firearms, interferes with lawful commerce in firearms and significantly contributes to gun crime. Of the 269,250 firearms traced by the Bureau of Alcohol, Tobacco, Firearms, and Explosives in 2019, 75,513 of those firearms were originally sold by a licensed firearms dealer in a State other than the State where they were recovered. These guns made up 28.0 percent of all firearm recoveries in 2019.(10)The proliferation of 3D printed firearms threatens to undermine the entire Federal firearms regulatory scheme and to endanger public safety and national security. By making illegal the distribution of certain computer code that can be used automatically to program 3D printers and create firearms—the only means of combating this unique threat—Congress seeks not to regulate the rights of computer programmers under the First Amendment to the Constitution of the United States, but rather to curb the pernicious effects of untraceable—and potentially undetectable—firearms.3.ProhibitionSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)It shall be unlawful for any person to intentionally distribute, over the Internet or by means of the World Wide Web, digital instructions in the form of Computer Aided Design files or other code that can automatically program a 3-dimensional printer or similar device to produce a firearm or complete a firearm from an unfinished frame or receiver..